In the Supreme Court of Georgia



                                    Decided: April 19, 2021


                S21A0253. BEDFORD v. THE STATE.
                 S21A0254. BROOKS v. THE STATE.


      MCMILLIAN, Justice.

      Million Bedford and Yaheed Brooks were tried together and

convicted of malice murder and other crimes in connection with the

shooting death of Johnny Jackson. 1 On appeal, they each contend


      1 The crimes were committed on April 8, 2017. On July 31, 2017, an
Emanuel County grand jury indicted Bedford, Brooks, and three co-indictees
on one count of malice murder (Count 1), two counts of felony murder,
predicated on aggravated assault and armed robbery, respectively (Counts 3
and 5), one count of armed robbery (Count 7), one count of burglary in the first
degree (Count 9), and five counts of possession of a firearm during the
commission of a felony (Counts 2, 4, 6, 8, and 10). Bedford and Brooks were
tried together on April 10 and 11, 2018, and found guilty on all counts. Bedford
and Brooks were each sentenced to serve life in prison without the possibility
of parole for malice murder, another concurrent life sentence in prison without
the possibility of parole for armed robbery, 20 years in prison to be served
consecutively for burglary, and a total of 15 years in prison for the three
remaining counts of possession of a firearm, also to be served consecutively.
The felony murder convictions and the two possession of firearm convictions
based on the felony murder counts were vacated by operation of law.
       After Bedford was sentenced on May 21, 2018, he timely filed a motion
for new trial, which he amended on October 22, 2019. After a hearing, the trial
that there was insufficient evidence to sustain their convictions and

that the trial court erred in denying a mistrial due to the State’s

improper comment about courtroom spectators during its closing

argument. Separately, Bedford claims that the trial court erred by

denying his motion for directed verdict of acquittal and by admitting

his pretrial statements. Brooks argues that a detective witness

improperly bolstered other witnesses’ testimony and that the trial

court abused its discretion by failing to allow him to supplement his

motion for new trial with new claims and by not setting an

evidentiary hearing on the supplemental motion. We affirm the

convictions in both cases.

     Viewed in the light most favorable to the jury’s verdicts, the

evidence presented at trial showed that the appellants’ co-indictees,

Shauntequia Bell, Emily Prescott, and Sanantonio Young, devised a




court denied his amended motion on November 27, 2019. On May 10, 2018,
Brooks filed a motion for new trial, which he amended on June 27, 2019. After
a hearing, the trial court denied his amended motion on February 4, 2020.
Bedford and Brooks filed timely notices of appeal. These cases were docketed
to the term of court beginning in December 2020 and submitted for decision on
the briefs.
                                     2
plan to rob Jackson in order to get money for rent. Prescott had

previously traded sex with Jackson to pay for Bell’s jail bond and

saw cash while in Jackson’s house. Bell and Prescott planned for

Young to rob Jackson while Bell distracted him by pretending that

she would exchange sex for money.

     On April 8, 2017, Bell texted Jackson that she would come over

that evening. Jackson’s ex-wife testified that Jackson was

intoxicated that day, and his neighbors testified that he canceled

their plans to have a fish fry because he said that he would be

hosting a female guest. Bell, Prescott, and Young arrived at

Jackson’s house after 7:00 p.m. Bell testified that she went inside

while Young and Prescott remained in Young’s car. Around 7:50

p.m., Jackson and Bell drove Jackson’s truck to a nearby

convenience store. While inside the store, Bell advised Prescott and

Young via text message to begin robbing Jackson’s house, but when

Bell and Jackson returned to Jackson’s house, Young and Prescott

were neither inside the house nor waiting outside.

     Instead, Young and Prescott were headed to Statesboro where

                                 3
Young said that he had to pick up “his brothers.” At 8:28 p.m.,

security camera footage at an apartment complex showed them

picking up 16-year-old Bedford, who was Young’s cousin, and 24-

year-old Brooks. Prescott, Young, Bedford, and Brooks drove to

another apartment to get gas money and then to get gas. Prescott

testified, and security camera footage from the gas station showed,

that Bedford pumped gas into Young’s car while Brooks paid inside

at 8:48 p.m. Prescott and Bell continued to communicate over text

messages while the four drove to Jackson’s house. Once they arrived,

Prescott testified that Young stayed in his car while Prescott,

Bedford, and Brooks entered the house and began searching for

money.

     Bell testified that while she was with Jackson in the bedroom,

Young texted her that the robbery was about to occur and that she

should distract Jackson. After searching for money, Bedford,

Brooks, and Prescott went into the bedroom, where Bedford pulled

out a gun. Surprised, Jackson asked who they were and what they

were doing in his house, and Brooks told Bedford to hit Jackson with

                                 4
the gun, which Bedford did. After being struck, Jackson attempted

to get back up. Brooks yelled at Bedford to shoot Jackson, and

Bedford shot him multiple times. Bedford and Brooks then left the

house and reentered Young’s car. Prescott continued to search for

money inside, and Bell wiped down items in the home that she

thought they might have touched.

     Jackson’s neighbor testified that she heard loud booms coming

from Jackson’s house between 9:15 and 9:20 p.m., and about five

minutes later, she saw a car that matched the description of Young’s

car speed off from where it had been parked. Bell and Prescott

testified that the five split the money they stole, which was between

four and five hundred dollars. Young, Bedford, and Brooks dropped

off Bell and Prescott at their shared apartment. Jackson’s son

discovered his father’s body the next day with four gunshot wounds

and injuries to his face from blunt force trauma.2




     2   Young pleaded guilty, received a life sentence without parole for the
felony murder of Jackson, and testified for the State. Bell and Prescott also
testified for the State and were permitted to plead guilty to voluntary
manslaughter due to their cooperation.
                                      5
     1. Bedford and Brooks argue that the evidence presented at

trial was insufficient for a rational jury to find them guilty beyond a

reasonable doubt on each count of the indictment for which they

were convicted. Bedford also argues that the trial court erred in

denying his motion for a directed verdict of acquittal. See Smith v.

State, 304 Ga. 752, 754 (822 SE2d 220) (2018) (standard of review

for denial of directed verdict is the same as for determining

sufficiency of the evidence). We conclude that both claims lack merit.

     On appeal, a criminal defendant is no longer presumed

innocent, and we review whether the evidence presented at trial,

when viewed in the light most favorable to the jury’s verdict,

authorized the jury to find the defendant guilty beyond a reasonable

doubt of the crimes of which he was convicted. See Jackson v.

Virginia, 443 U.S. 307, 319 (III) (B) (99 SCt 2781, 61 LE2d 560)

(1979). “Under this review, we must put aside any questions about

conflicting evidence, the credibility of witnesses, or the weight of the

evidence, leaving the resolution of such things to the discretion of

the trier of fact.” Frazier v. State, 308 Ga. 450, 452-53 (2) (a) (841

                                   6
SE2d 692) (2020) (citations and punctuation omitted).

     Under OCGA § 16-2-20, criminal liability is imposed on a

defendant as a party to the crimes when a defendant intentionally

causes another person to commit crimes, intentionally aids in the

commission of crimes, or intentionally advises, encourages, hires,

counsels, or procures another to commit crimes. Generally, the

testimony of a single witness is sufficient to establish a fact, but in

felony cases where the only witnesses are accomplices, the

accomplice’s testimony must be corroborated by other evidence. See

OCGA § 24-14-8; State v. Johnson, 305 Ga. 237, 240 (824 SE2d 317)

(2019). “[I]t is well settled that an accomplice’s testimony may be

corroborated by the testimony of another accomplice.” Jordan v.

State, 307 Ga. 450, 455 (3) (836 SE2d 86) (2019).

     Prescott testified that she, Young, and Bell devised a plan to

rob Jackson. On the evening of the crimes, she and Young dropped

off Bell at Jackson’s house, picked up Bedford and Brooks, and drove

them to Jackson’s house, where she, Bedford, and Brooks entered to

search for money. After they went into Jackson’s bedroom to ask

                                  7
Jackson where he kept his money, Prescott saw Bedford hit Jackson

with the gun and shoot him. Likewise, Bell testified that she and

Prescott planned to rob Jackson with Young’s help and that at

Jackson’s house, she witnessed Bedford pulling out a gun, Brooks

telling Bedford to hit Jackson with the gun and then to shoot him,

and Bedford complying with those directives. Afterwards, all five

split the stolen money. This accomplice testimony was mutually

corroborating as to the plan to rob Jackson and his beating and

shooting. It was further corroborated by the security videos from the

apartment complex and gas station and the neighbor’s testimony

about hearing loud booms coming from Jackson’s house around the

time of the shooting and seeing Young’s car leave the scene. Thus,

the evidence was more than sufficient as a matter of constitutional

due process and as a matter of Georgia statutory law to convict both

Bedford and Brooks of the crimes for which they were charged, as

well as to deny Bedford’s motion for a directed verdict of acquittal.

See Jordan, 307 Ga. at 455 (3) (testimony of accomplice girlfriends

corroborated by each other and jailhouse admission).

                                 8
     2. Both appellants contend that they were denied a fair trial

when, during the State’s closing argument, the prosecutor told the

jury that they “had other people here who knew them quite well . . .

who left after they heard [Young]’s statement to make sure.

Remember how I said they were dangerous.” Neither defense

counsel objected at the time, but after the prosecutor finished his

closing argument and the jury left the courtroom, Bedford moved for

a mistrial based on these remarks. Brooks joined in the motion on

the grounds that the prosecutor was referring to unidentified

courtroom spectators, no evidence was presented that they were

observing the trial in order to intimidate Young, and the comment

was made to unduly inflame the jury. In denying the motion for

mistrial, the trial court found that these remarks were not harmful

enough to merit a mistrial.

     Although we do not condone the prosecutor’s statements, which

were not based on the evidence presented at trial, it is not necessary

to resolve whether the trial court properly denied the motion for a

mistrial. Because Bedford and Brooks moved for a mistrial after, not

                                  9
contemporaneously with, the State’s improper closing argument, the

motion was untimely and the issue was not preserved for appellate

review. See Cowart v. State, 294 Ga. 333, 337 (3) (751 SE2d 399)

(2013) (“[The defendant’s] motion for mistrial, made after the

prosecutor’s closing argument ended, [was] not timely, and he

therefore failed to preserve this issue for appeal.”); Andrews v. State,

293 Ga. 701, 704 (4) (749 SE2d 734) (2013) (argument waived on

appeal where defendant did not make contemporaneous objection to

State’s closing argument mentioning defendant’s “dangerousness”);

see also Gates v. State, 298 Ga. 324, 328-29 (4) (781 SE2d 772) (2020)

(explaining that under current Georgia law, plain error review is not

available for improper remarks made during closing argument).

     3. Separately, Bedford contends that the trial court erred by

improperly considering his prior juvenile record in determining

whether his pretrial statement in this case, made when he was 16

years old, could be admitted at trial under Riley v. State, 237 Ga.

124, 128 (226 SE2d 922) (1976). However, any error in inquiring

about the juvenile record was harmless because the trial court

                                  10
ultimately relied upon and applied the correct factors in admitting

the statement.

     About five weeks after the shooting, Bedford’s aunt, a

probation officer, dropped Bedford off at a police station, where he

was interviewed by two GBI agents. The agent went through a

Miranda 3 waiver form with Bedford, asked him about the night of

Jackson’s murder, and informed him of the warrant issued for his

arrest for the murder. The agent testified that Bedford was not in

distress or injured during the interview, which was less than an

hour long, and that he appeared to understand the questions asked.

Bedford did not ask for anyone to be present during the interview

until, at its conclusion, he invoked his right to an attorney.

     Bedford filed a motion to suppress his statements from this

interview on the grounds that the statements were not knowingly

and voluntarily made. At the hearing on the motion, Bedford’s

counsel advised the trial court of the nine-factor test under Riley for

evaluating whether a juvenile defendant knowingly and voluntarily


     3   Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16LE2d 694) (1966).
                                      11
waived   his   constitutional rights   when speaking with law

enforcement officers, and he asserted that given Bedford’s age, the

length of the interview, and that no parent or other adult was

present at the interview, the court should suppress the statement.

In a colloquy with the State, the trial court asked about Bedford’s

experience with the criminal justice system and whether he had any

prior convictions, and the prosecutor responded that Bedford had no

prior convictions and that he might have a juvenile record, “but,

obviously, that’s not pertinent to this particular” case. After the

court noted that being in and out of juvenile court would be pertinent

to Bedford’s level of maturity in dealing with the criminal justice

system, Bedford’s counsel said that Bedford “may never have seen

the inside of a courtroom in juvenile court,” and that the court could

not know based on the testimony presented at the hearing. The trial

court agreed with this statement and then orally denied Bedford’s

motion to suppress, expressly relying on the Riley factors and

without referencing Bedford’s juvenile record.

     In evaluating whether a juvenile defendant knowingly and

                                 12
voluntarily waived his rights during an interrogation, the State

bears the burden of showing by a preponderance of the evidence that

the juvenile understood and waived his rights under “the totality of

the circumstances,” and the court must consider nine factors in

making that determination:

     (1) age of the accused; (2) education of the accused; (3)
     knowledge of the accused as to both the substance of the
     charge and the nature of his rights to consult with an
     attorney and remain silent; (4) whether the accused is
     held incommunicado or allowed to consult with relatives,
     friends or an attorney; (5) whether the accused was
     interrogated before or after formal charges had been filed;
     (6) methods used in interrogation; (7) length of
     interrogations; (8) whether vel non the accused refused to
     voluntarily give statements on prior occasions; and (9)
     whether the accused has repudiated an extra judicial
     statement at a later date.

Lester v. State, 310 Ga. 81, 85 (2) (849 SE2d 425) (2020) (citing Riley,

237 Ga. at 128). Although we independently apply the law to the

facts, the trial court’s determinations and factual findings must be

upheld on appeal unless clearly erroneous. Id. at 86 (2).

     Even if the trial court improperly probed into Bedford’s

juvenile history, this inquiry was harmless because the trial court


                                  13
grounded its denial of Bedford’s motion to suppress on the Riley

factors, without relying on the possibility that Bedford had

experience with juvenile detention, including that despite Bedford’s

youth and low level of education, he was informed of the charges

against him and his Miranda rights, was not held incommunicado

or for a very long time, was not prohibited from consulting with

relatives or an attorney, and was not abused or oppressed during the

questioning. Because these findings were not clearly erroneous and

the trial court properly relied upon the Riley factors, we see no error

in the trial court’s denial of Bedford’s motion to suppress.

      4. Separately, Brooks asserts that he was denied a fair trial

when a GBI agent improperly bolstered Young’s credibility by

commenting twice on the truth of Young’s prior statements. But

because Brooks did not object to the detective’s testimony at trial,4

this issue was not preserved for ordinary appellate review and


      4 Brooks briefly argues that his trial counsel was ineffective for not
objecting to or moving to strike the GBI agent’s testimony. However, as
discussed in Division 5 (c) below, he did not raise trial counsel’s ineffective
assistance at the earliest practicable moment and has thus waived this claim
on appeal. See Martin v. State, 306 Ga. 538, 546 (6) (832 SE2d 402) (2019).
                                      14
therefore can only be reviewed for plain error. See OCGA § 24-1-103

(d). To establish plain error, Brooks must “identify an error that was

not affirmatively waived, was clear and not open to reasonable

dispute, likely affected the outcome of the proceeding, and seriously

affected the fairness, integrity, or public reputation of judicial

proceedings.” Thompson v. State, 304 Ga. 146, 151 (6) (816 SE2d

646) (2018).

     Young changed his story multiple times throughout the

investigation and trial, alternatively naming as the shooters

unidentified people, as well as Bedford and Brooks, and also taking

the blame himself. At trial, when defense counsel cross-examined

the GBI agent who interviewed Young, counsel suggested that

Young only told the story implicating Bedford and Brooks and

minimized his own involvement because he hoped to obtain a

favorable plea deal. In response, the GBI agent said:

     Um, . . . he was telling more of the truth at that time based
     off of the corroboration of the . . . other witnesses. . . . [W]e
     never went back and told the young ladies exactly what
     he said. We had them to regurgitate what they knew at
     that time. And the last interview that we had with him on

                                    15
     May 24th his story was very consistent with the girls’. We
     didn’t tell him what the girls said . . . . [T]hey flowed and
     it was corroborated with like, say, for instance, money
     being needed to go get the gas, having to have cash, things
     of that nature just was consistent with the interview. It
     was -- the truth stays very similar.

(emphasis supplied). On appeal, Brooks argues that the GBI agent’s

two references to “the truth” of Young’s prior statements constituted

improper bolstering.

     Starting with the second reference to “the truth,” the State

contends, and we agree, that, in context, the testimony did not speak

directly to Young’s truthfulness. Rather, it addressed whether

Young’s statements were consistent with other evidence and

established that from an investigative standpoint, statements

consistent with other evidence are generally considered more

accurate. Thus, that reference did not constitute improper

bolstering, and there was no plain error in admitting that testimony.

See Brown v. State, 302 Ga. 454, 460-61 (2) (b) (807 SE2d 369) (2017)

(statement that “in interviewing suspects, oftentimes ‘it’ll take

several hours to get to the actual ultimate truth’” was not bolstering


                                  16
but an explanation that “in general, when interviewing suspects,

they often make inconsistent statements and it often takes

considerable time to get them to provide the complete story”)

(punctuation omitted); Jones v. State, 299 Ga. 40, 44 (3) (785 SE2d

886) (2016) (no plain error in admitting testimony from investigator

about evidence that she obtained and how it lined up with

information provided by the witness).

     In contrast, the State does not contest that the first reference

to “the truth” improperly bolstered the credibility of Young’s prior

statements. However, even assuming that the trial court clearly

erred by permitting the testimony, Brooks must also meet the other

prongs of the plain error test to obtain relief, and that he cannot do.

Young’s pretrial statements that Bedford and Brooks were

responsible for shooting Jackson were cumulative of strong,

independent evidence of their guilt from Prescott and Bell’s

testimony. Under these circumstances, because it was unlikely that

the GBI agent’s comment on the truthfulness of Young’s prior

statements affected the outcome of the trial, we conclude that the

                                  17
trial court did not commit plain error in admitting this testimony.

See McGarity v. State, 2021 Ga. LEXIS 86, at *7 (3) (Case No.

S20A1528, decided Mar. 15, 2021) (admission of bolstering

testimony was harmless because “there was ample evidence

independent of [the] testimony to support the jury’s verdicts on all

the counts involving [the victim’s] murder”); Davis v. State, 307 Ga.

746, 751 (2) (b) (838 SE2d 263) (2020) (admission of bolstered

testimony was harmless where State presented strong independent

evidence of guilt); cf. Mosley v. State, 298 Ga. 849, 852-53 (2) (b) (785

SE2d 297) (2016) (no plain error because the challenged hearsay

testimony was cumulative of properly admitted evidence).

     5. Finally, Brooks asserts that the trial court erred in not

permitting him to add claims of ineffective assistance of counsel to

his motion for new trial. Brooks’s trial counsel filed a bare-bones

motion for new trial, which was amended by motion-for-new-trial

counsel. At the hearing on the amended motion, Brooks’s trial

counsel was called to testify, but when the court asked Brooks’s new

counsel whether there were any claims of trial counsel’s ineffective

                                   18
assistance, Brooks’s motion-for-new-trial counsel said that there

were not. The trial court denied Brooks’s motion for new trial as

amended on February 4, 2020.

     On February 17, motion-for-new-trial counsel emailed the trial

court and requested that the court reconsider its denial of Brooks’s

motion for new trial “and/or” permit her to file, and then

immediately deny, a supplement to the motion for new trial raising

ineffective assistance of trial counsel as an additional ground.

Counsel acknowledged that she had declined to raise the ineffective

assistance of trial counsel at the motion-for-new-trial hearing, but

in her email, she stated, “I myself was ineffective for failing to raise

this issue and would argue it against myself if the law permitted me

to do so.” On February 20, she filed a motion seeking leave to

supplement the motion for new trial to add the ground of ineffective

assistance of trial counsel, attaching a supplement explaining why

trial counsel was allegedly ineffective.

     On March 3, the trial judge responded to motion-for-new-trial

counsel by email and told her that she needed to file a motion for

                                  19
reconsideration because he did not think he could, “after entering an

order, simply allow an amendment or supplement.” The next day,

motion-for-new-trial counsel filed a notice of appeal but did not move

for reconsideration or otherwise respond to the court’s email. On

March 17, the judge emailed again, acknowledging receipt of the

motion for leave but warning counsel that she needed to file a motion

to vacate or reconsider before the end of the term of court. A month

later, Brooks was appointed new appellate counsel.

     (a) First, Brooks argues that the trial court erred by not

ordering an evidentiary hearing in response to Brooks’s motion

seeking leave to supplement his motion for new trial because, until

a notice of appeal was filed, the trial court still had jurisdiction to

allow amendments to the motion for new trial, despite its prior

denial of the motion. Although Brooks is correct that the trial court

retained jurisdiction over the case at that time, see Hood v. State,

295 Ga. 664, 664 (763 SE2d 487) (2014), the trial’s court continuing

jurisdiction does not answer whether Brooks was entitled to

supplement his motion for new trial at that time. We conclude that

                                  20
he was not. Under OCGA § 5-5-40 (b), motions for new trial may only

be amended as of right before the trial court rules on the motion. See

Hinkson v. State, 310 Ga. 388, 397-98 (4) (850 SE2d 41) (2020)

(defendant’s purported second amended motion for new trial was

untimely because it was filed after the trial court denied his motion

for new trial). A motion for new trial may not be amended as of right

after the trial court has ruled on it. Haggard v. State, 273 Ga. App.

295, 296 (614 SE2d 903) (2005). Here, because Brooks attempted to

amend the motion for new trial after the trial court issued an order

denying it, the trial court acted well within its discretion in declining

to vacate the denial order sua sponte and accept the proposed

supplemental motion unless a motion to vacate or motion to

reconsider the denial was first filed and granted.

     (b) Brooks further asserts that his motion for leave was in

substance a motion to reconsider or vacate because it “put the court

on notice as to the problem, the remedy sought, and the court’s

obligation to afford appellant a hearing and due process as a result

thereof,” and therefore the trial court erred in not ruling on it. As an

                                   21
initial matter, even if the motion for leave could be considered a

motion for reconsideration, the trial court was not permitted to rule

on the motion under these circumstances where Brooks elected to

file a notice of appeal, which divested the trial court of jurisdiction.

See Hood, 295 Ga. at 664. And although Brooks is correct that the

substance and function of a motion controls rather than its

nomenclature, see State v. Mondor, 306 Ga. 338, 340 (1) (830 SE2d

206) (2019), the motion for leave did not ask the court to vacate or

reconsider the denial of the motion for new trial, so the trial court

reasonably read it to be a motion for leave, rather than a motion for

reconsideration, and advised motion-for-new-trial counsel to file the

proper motion. Because we are not persuaded that the motion to

leave functioned as a motion to vacate or for reconsideration, we

discern no error in the trial court’s failure to permit Brooks to

supplement his claims.

      (c) Next, Brooks argues that he did not waive his claims that

his trial counsel was constitutionally ineffective because his failure

to raise his trial counsel’s ineffectiveness was due to the ineffective

                                  22
assistance of his motion-for-new-trial counsel. We are unconvinced.

“Claims of trial counsel ineffectiveness must be raised at the earliest

practicable opportunity.” Terrell v. State, 300 Ga. 81, 86-87 (3) (793

SE2d 411) (2016) (citations and punctuation omitted). Here, Brooks

not only had the opportunity to raise claims of ineffective assistance

of trial counsel in his motion for new trial and even called trial

counsel to testify at the hearing, but his motion-for-new-trial

counsel expressly declined to assert such claims when asked by the

trial court. Thus, Brooks’s claims of ineffective assistance of trial

counsel are procedurally barred for failure to assert them at the first

practicable opportunity.

      Although    Brooks    argues      that   his   motion-for-new-trial

counsel’s ineffective assistance precluded him from asserting the

ineffective assistance of trial counsel, a claim alleging the ineffective

assistance of post-conviction counsel must not be “merely a

camouflaged claim of ineffectiveness by trial counsel.” Elkins v.

State, 306 Ga. 351, 362 (4) (c) (830 SE2d 217) (2019). Although

Brooks has raised his motion-for-new-trial counsel’s ineffective

                                   23
assistance at the earliest opportunity, his claims are entirely

dependent on claims against his trial counsel, and

      we do not allow a defendant to resuscitate a specific claim
      of ineffective assistance of trial counsel that was not
      raised at the motion-for-new-trial stage by recasting the
      claim on appeal as one of ineffective assistance of motion-
      for-new-trial counsel for failing to raise the specific claim
      of trial counsel’s ineffectiveness. Indulging such
      bootstrapping would eviscerate the fundamental rule that
      ineffectiveness claims must be raised at the earliest
      practicable moment and would promote serial appellate
      proceedings. If Appellant wishes to pursue a claim that
      his motion-for-new-trial counsel was ineffective in this
      regard, he must do so through a petition for a writ of
      habeas corpus.

Id. at 362 (4) (b) (cleaned up).

      Therefore, we discern no error by the trial court in not

permitting Brooks to amend his motion for new trial to add claims

of ineffective assistance of counsel after denying the motion for new

trial, even though Brooks asserts that motion-for-new-trial counsel

was ineffective for failing to raise those claims in a timely fashion. 5


      5 For similar reasons, we deny Brooks’s motion to remand for an
evidentiary hearing on his ineffective assistance of counsel claims. See Terrell,
300 Ga. at 87 (3) (“Only where no opportunity existed for the defendant to raise
an ineffectiveness claim prior to appeal have cases been remanded for a

                                       24
For the foregoing reasons, we affirm both Bedford’s and Brooks’s

convictions.

      Judgments affirmed. All the Justices concur.




hearing.”); Wilson v. State, 286 Ga. 141, 144 (4) (686 SE2d 104) (2009) (only
where claims of ineffective assistance of counsel are not procedurally barred is
remand justified).
                                      25